DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-5, drawn to a vehicle illumination with diffraction grating that alters a projection of an illumination, whereby the projection caused by the diffraction grating is in a field of view of a driver of a vehicle that is obstructed by the vehicle.
Group II, Claims 6-13, drawn to a vehicle illumination including a light source, diffraction grating, and an optical element disposed between a projection area of light components advancing and passing through the diffraction grating and the diffraction grating.
	Group III, Claims 14-19, drawn to a vehicle illumination including a light source and diffraction grating, wherein a projection area of the light advancing and passing through the diffraction grating within the light distribution pattern is positioned within an area having a light intensity higher than half a value of a highest light intensity within a light intensity distribution of the light diffracted by the diffraction grating.
	Group IV, Claims 20-27, drawn to a vehicle illumination including a light source and diffraction grating, wherein in a projection area of light advancing and passing through the diffraction grating among the light distribution pattern, a light intensity of light diffracted by the diffraction grating and irradiated on the projection area is made 
	Group V, Claims 28-31, drawn to a vehicle headlight including at least two light emitting optical systems having a light source and a diffraction grating, wherein the light sources in the respective light emitting optical systems emit light of mutually different predetermined wavelengths, and the diffraction gratings in the respective light emitting optical systems diffract light from the light sources so that light in which the lights emitted from the respective light emitting optical systems are synthesized have a light distribution pattern for night illumination.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II-IV, and V lack unity of invention because the groups do not share the same or corresponding technical feature. Group I has the projection caused by the diffraction grating being in a field of view of a driver of a vehicle that is obstructed by the vehicle lacking in the other groups, while Group V has the diffraction gratings in the respective light emitting optical systems diffracting light from the light sources so that light in which the lights emitted from the respective light emitting optical systems are synthesized have a light distribution pattern for night illumination lacking in Groups I-IV.
Groups II-IV lack unity of invention because even though the inventions of these groups require the technical feature of light source and diffraction grating, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Amiel et al. (FR 3,055,947 A1). Amiel discloses a vehicle illumination .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, March 22, 2021
/Jason M Han/Primary Examiner, Art Unit 2875